Title: Vergennes to the American Commissioners, 18 December 1778: résumé
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, December 18, 1778, in French: Dr. Smith’s effects have finally been found in the customs at Calais. They are a packet containing twelve tablecloths, twelve knives, and twelve iron forks with silver ferrules. He must pay the usual charges if they are to be used in France, but not, provided he obtains the necessary documentation, if they are to be taken to America.>
